Exhibit 10.44

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

 

CONFIDENTIAL

 

FIRST RENEWAL LICENSE AGREEMENT
FOR THE GAME BOY ADVANCE VIDEO GAME SYSTEM
(EEA, AUSTRALIA AND NEW ZEALAND)

 

THIS RENEWAL LICENSE AGREEMENT (“Agreement”) is entered into between NINTENDO
CO., LTD. (“NCL”) at 11-1 Kamitoba Hokotate-cho, Minami-ku, Kyoto, Japan
601-8501, Attn: General Manager, International Business Administration
Department (facsimile: 81.75.662.9619), and ACTIVISION, INC. a corporation of
California, and its subsidiaries (Activision UK, Ltd., a limited company of the
United Kingdom; ATVI France, S.A.R.L., a corporation of France; Activision
GrnbH, a corporation of Germany; and Activision Pty., Ltd., a limited company of
Australia) (jointly and severally “LICENSEE”) at 3100 Ocean Park Boulevard,
Santa Monica, California 90405 (facsimile: 310.255.2152); attention: Mr. Michael
Hand. NCL and LICENSEE agree as follows:

 

1.                                      RECITALS

 


1.1                                 NCL DESIGNS, DEVELOPS, MANUFACTURES, MARKETS
AND SELLS ADVANCED DESIGN, HIGH-QUALITY VIDEO GAME SYSTEMS, INCLUDING THE GAME
BOY ADVANCETM SYSTEM AND THE GAME BOY ADVANCE SPTM SYSTEM. (HEREINAFTER THE GAME
BOY ADVANCETM AND GAME BOY ADVANCE SPTM SYSTEMS ARE JOINTLY AND SEVERALLY
REFERRED TO AS THE “GAME BOY ADVANCE SYSTEM”)


 


1.2                                 LICENSEE DESIRES A LICENSE TO USE HIGHLY
PROPRIETARY PROGRAMMING SPECIFICATIONS, DEVELOPMENT TOOLS, TRADEMARKS AND OTHER
VALUABLE INTELLECTUAL PROPERTY RIGHTS OF NCL, TO DEVELOP, HAVE MANUFACTURED,
ADVERTISE, MARKET AND SELL VIDEO GAME SOFTWARE FOR GAMES FOR PLAY ON THE GAME
BOY ADVANCE SYSTEM.


 


1.3                                 NCL IS WILLING TO GRANT A LICENSE TO
LICENSEE ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


1.4                                 BY A PRIOR AGREEMENT BETWEEN THE PARTIES
EFFECTIVE SEPTEMBER 14, 2001 (HEREINAFTER THE “INITIAL AGREEMENT”), NCL GRANTED
TO LICENSEE THE RIGHT TO DEVELOP COMPATIBLE WITH THE GAME BOY ADVANCE SYSTEM,
EMBODYING AND USING THE LICENSED INTELLECTUAL PROPERTIES.  ALTHOUGH THE INITIAL
AGREEMENT HAS EXPIRED, THE PARTIES HAVE CONTINUED TO OPERATE THEREUNDER. THE
PARTIES DESIRE TO ENTER INTO A RENEWAL AGREEMENT (HEREINAFTER THE “AGREEMENT”)
EFFECTIVE AS OF THE EXPIRATION DATE OF THE INITIAL AGREEMENT, TO CONTINUE THE
RELATIONSHIP BETWEEN THE PARTIES WITHOUT INTERRUPTION, WITH THE AGREEMENT
CONSISTING OF THE TERMS AND CONDITIONS SET FORTH HEREIN.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

2.                                      DEFINITIONS

 


2.1                                 “ARTWORK” MEANS THE DESIGN SPECIFICATIONS
FOR THE GAME CARTRIDGE LABEL AND PRINTED MATERIALS IN THE FORMAT SPECIFIED BY
NCL IN THE GUIDELINES.


 


2.2                                 “DEVELOPMENT TOOLS” MEANS THE DEVELOPMENT
KITS, PROGRAMMING TOOLS, EMULATORS, AND OTHER MATERIALS THAT MAY BE USED IN THE
DEVELOPMENT OF GAMES UNDER THIS AGREEMENT.


 


2.3                                 “EFFECTIVE DATE” MEANS SEPTEMBER 14, 2004.


 


2.4                                 “FINISHED PRODUCT(S)” MEANS THE FULLY
ASSEMBLED LICENSED PRODUCTS, EACH INCLUDING A GAME CARTRIDGE WITH A GAME
CARTRIDGE LABEL PACKAGED IN A PLASTIC BAG OR OTHER FORM OF PROTECTIVE PACKAGING,
AND PRINTED MATERIALS.


 


2.5                                 “GAME CARTRIDGES(S)” MEANS CUSTOM CARTRIDGES
FOR PLAY ON THE GAME BOY ADVANCE SYSTEM, INCORPORATING SEMICONDUCTOR COMPONENTS
IN WHICH A GAME HAS BEEN STORED.


 


2.6                                 “GAME(S)” MEANS INTERACTIVE VIDEO GAME
PROGRAMS (INCLUDING SOURCE AND OBJECT/BINARY CODE) DEVELOPED FOR PLAY ON THE
GAME BOY ADVANCE SYSTEM.


 


2.7                                 “GUIDELINES” MEANS THE CURRENT VERSION OR
ANY FUTURE REVISION OF THE “GAME BOY ADVANCE GUIDELINES” PERTAINING TO THE
LAYOUT, TRADEMARK USAGE AND OTHER REQUIREMENTS FOR THE GAME CARTRIDGE LABEL,
INSTRUCTION MANUAL AND GAME CARTRIDGE PACKAGING, MARKETING MATERIALS, “GAME BOY
ADVANCE DEVELOPMENT MANUAL”, “GUIDELINES ON ETHICAL CONTENT”, AND RELATED
GUIDELINES. THE GUIDELINES ON ETHICAL CONTENT ARE ATTACHED AS ANNEX A, AND THE
REMAINDER OF THE GUIDELINES HAVE BEEN PROVIDED TO LICENSEE INDEPENDENT OF THIS
AGREEMENT. THE GUIDELINES MAY BE CHANGED OR UPDATED FROM TIME TO TIME WITHOUT
NOTICE.


 


2.8                                 “INDEPENDENT CONTRACTOR” MEANS ANY
INDIVIDUAL OR ENTITY THAT IS NOT AN EMPLOYEE OF LICENSEE, INCLUDING ANY
INDEPENDENT PROGRAMMER, CONSULTANT, CONTRACTOR, BOARD MEMBER OR ADVISOR.


 


2.9                                 “INTELLECTUAL PROPERTY RIGHTS” MEANS
INDIVIDUALLY, COLLECTIVELY OR IN ANY ASSOCIATED WITH THE DEVELOPMENT,
MANUFACTURING, ADVERTISING, MARKETING OR SALE OF THE LICENSED PRODUCTS,
INCLUDING, WITHOUT LIMITATION: (A) REGISTERED AND UNREGISTERED TRADEMARKS AND
TRADEMARK APPLICATIONS USED IN CONNECTION WITH VIDEO GAMES FOR PLAY ON THE GAME
BOY ADVANCE SYSTEM INCLUDING “NINTENDOTM”, “GAME BOY ADVANCETM,” “GAME BOY
ADVANCE SPTM,” “AGB” AND THE “OFFICIAL NINTENDO SEAL OF QUALITYTM” (SOME OF
THESE TRADEMARKS ARE SET FORTH IN ANNEX B, ATTACHED); (B) SELECT TRADE DRESS
ASSOCIATED WITH THE GAME BOY ADVANCE SYSTEM AND LICENSED VIDEO GAMES FOR PLAY
THEREON; (C) PROPRIETARY RIGHTS IN THE SECURITY TECHNOLOGY INCORPORATED INTO THE
GAME CARTRIDGES; (D) RIGHTS IN THE DEVELOPMENT TOOLS PROVIDED BY OR ON BEHALF OF
NCL FOR USE IN DEVELOPING THE GAMES; (E) PATENTS, PATENT APPLICATIONS, UTILITY
MODELS, OR DESIGN REGISTRATIONS ASSOCIATED WITH THE GAME CARTRIDGES; (F)
COPYRIGHTS IN THE GUIDELINES; AND (G) OTHER PROPRIETARY RIGHTS OF NCL IN
CONFIDENTIAL INFORMATION.


 


2.10                           “LICENSED PRODUCTS” MEANS (A) FINISHED PRODUCTS
WHEN FULLY ASSEMBLED WITH GAME CARTRIDGE LABEL AFFIXED AND PACKAGED IN A PLASTIC
BAG OR OTHER FORM OF PROTECTIVE PACKAGING WITH THE PRINTED MATERIALS; OR (B)
STRIPPED PRODUCTS WITH GAME CARTRIDGE LABEL AFFIXED.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


2.11                           “MARKETING MATERIALS” MEANS MARKETING,
ADVERTISING OR PROMOTIONAL MATERIALS DEVELOPED BY OR FOR LICENSEE (OR SUBJECT TO
LIC NSEE’S APPROVAL) TO PROMOTE THE SALE OF THE LICENSED PRODUCTS, INCLUDING BUT
NOT LIMITED TO TELEVISION, RADIO AND ON-LINE ADVERTISING, POINT-OF-SALE
MATERIALS (E.G. POSTERS, COUNTER-CARDS), PACKAGE ADVERTISING, AND PRINT.


 


2.12                           “NDA” MEANS THE NON-DISCLOSURE AGREEMENT
PROVIDING FOR THE PROTECTION OF CONFLDENTTAL INFORMATION RELATED TO THE GAME BOY
ADVANCE SYSTEM PREVIOUSLY ENTERED INTO BETWEEN NCL AND/OR NOA AND LICENSEE.


 


2.13                           “NOA” MEANS NCL’S SUBSIDIARY, NINTENDO OF AMERICA
INC., OF REDMOND, WASHINGTON, USA.


 


2.14                           “NOTICE” MEANS ANY NOTICE PERMITTED OR REQUIRED
UNDER THIS AGREEMENT. ALL NOTICES SHALL BE SUFFICIENTLY GIVEN WHEN (A)
PERSONALLY SERVED OR DELIVERED, OR (B) TRANSMITTED BY FACSIMILE, WITH AN
ORIGINAL SENT CONCURRENTLY BY MAIL, OR (C) DEPOSITED, POSTAGE PREPAID, WITH A
GUARANTEED AIR COURIER SERVICE, IN EACH CASE ADDRESSED AS STATED HEREIN, OR
ADDRESSED TO SUCH OTHER PERSON OR ADDRESS EITHER PARTY MAY DESIGNATE IN A
NOTICE. NOTICE SHALL BE DEEMED EFFECTIVE UPON THE EARLIER OF ACTUAL RECEIPT OR
TWO (2) BUSINESS DAYS AFTER TRANSMITTAL.


 


2.15                           “PRICE SCHEDULE” MEANS THE CURRENT VERSION(S) OR
ANY FUTURE REVISION(S) OF NCL’S SCHEDULE OF PURCHASE PRICES AND MINIMUM ORDER
QUANTITIES FOR THE LICENSED PRODUCTS. THE PRICE SCHEDULE HAS BEEN PROVIDED TO
LICENSEE INDEPENDENT OF THIS AGREEMENT AND MAY BE CHANGED OR UPDATED FROM TIME
TO TIME WITHOUT NOTICE.


 


2.16                           “PRINTED MATERIALS” MEANS THE BOX, USER
INSTRUCTION BOOKLET, POSTER, WARRANTY CARD AND LICENSEE INSERTS INCORPORATING
THE ARTWORK, TOGETHER WITH A PRECAUTIONS BOOKLET AS SPECIFIED BY NCL.


 


2.17                           “PROPRIETARY RIGHTS” MEANS ANY RIGHTS OR
APPLICATIONS FOR RIGHTS TO THE EXTENT RECOGNIZED IN THE TERRITORY RELATING TO
THE GAME BOY ADVANCE SYSTEM, AND OWNED, LICENSED OR OTHERWISE HELD IN PATENTS,
TRADEMARKS, SERVICE MARKS, COPYRIGHTS, SEMICONDUCTOR CHIP LAYOUTS OR MASKS,
TRADE SECRETS, TRADE DRESS, MORAL RIGHTS AND PUBLICITY RIGHTS, TOGETHER WITH ALL
INVENTIONS, DISCOVERIES, IDEAS, KNOW-HOW, DATA, INFORMATION, PROCESSES, METHODS,
PROCEDURES, FORMULAS, DRAWINGS AND DESIGNS, COMPUTER PROGRAMS, SOFTWARE SOURCE
CODE AND OBJECT CODE, AND ALL AMENDMENTS, MODIFICATIONS, AND IMPROVEMENTS
THERETO FOR WHICH SUCH PATENT, TRADEMARK, SERVICE MARK, COPYRIGHT, SEMICONDUCTOR
CHIP LAYOUT OR MASK, TRADE SECRETS, TRADE DRESS, MORAL RIGHTS OR PUBLICITY
RIGHTS MAY EXIST OR MAY BE SOUGHT AND OBTAINED IN THE FUTURE.


 


2.18                           “REVERSE ENGINEER(ING)” MEANS ANY TECHNIQUE
DESIGNED TO EXTRACT SOURCE CODE OR FACILITATE THE DUPLICATION OF A PROGRAM OR
PRODUCT INCLUDING, WITHOUT LIMITATION, (A) THE X-RAY, ELECTRONIC SCANNING OR
PHYSICAL OR CHEMICAL STRIPPING OF SEMICONDUCTOR COMPONENTS, OR (B) THE
DISASSEMBLY, DECOMPILATION, DECRYPTION OR SIMULATION OF OBJECT CODE OR
EXECUTABLE CODE.


 


2.19                           “SECURITY TECHNOLOGY” MEANS, WITHOUT LIMITATION,
ANY SECURITY SIGNATURE, BIOS, DATA SCRAMBLING, PASSWORD, HARDWARE SECURITY
APPARATUS, WATERMARK, HOLOGRAM, COPYRIGHT MANAGEMENT INFORMATION SYSTEM,
ENCRYPTION, DIGITAL RIGHTS MANAGEMENT SYSTEM, OR ANY FEATURE WHICH FACILITATES
OR LIMITS COMPATIBILITY WITH OTHER HARDWARE, SOFTWARE, ACCESSORIES OR OTHER
PERIPHERALS, OUTSIDE OF THE TERRITORY OR ON A DIFFERENT VIDEO GAME SYSTEM.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


2.20                           “STRIPPED PRODUCT(S)” MEANS THE GAME CARTRIDGES
WITH GAME CARTRIDGE LABELS AFFIXED.


 


2.21                           “TERM” MEANS THREE (3) YEARS FROM THE EFFECTIVE
DATE.


 


2.22                           “TERRITORY” MEANS ANY AND ALL COUNTRIES WITHIN
THE EUROPEAN ECONOMIC AREA; NAMELY AUSTRIA, BELGIUM, CYPRUS, CZECH REPUBLIC,
DENMARK, ESTONIA, FINLAND, FRANCE, GERMANY, REEVE, HUNGARY, ICELAND, HAND,
ITALY, LATVIA, LIECHTENSTEIN, LITHUANIA, LUXEMBOURG, MALTA, THE NETHERLANDS,
NORWAY, POLAND, PORTUGAL, SLOVAKIA, SLOVENIA, SPAIN, SWEDEN, SWITZERLAND, AND
THE UNITED KINGDOM. THE TERRITORY SHALL ALSO INCLUDE AUSTRALIA, NEW ZEALAND, AND
TURKEY. NCL MAY ADD ADDITIONAL COUNTRIES TO THE TERRITORY UPON WRITTEN NOTICE TO
LICENSEE.


 


2.23                           “TM” MEANS TRADEMARK OF NCL, WHETHER REGISTERED
OR NOT.


 

3.                                      GRANT OF LICENSE; LICENSEE RESTRICTIONS

 


3.1                                 LIMITED LICENSE GRANT. FOR THE TERM AND FOR
THE TERRITORY, NCL GRANTS TO LICENSEE A NONEXCLUSIVE, NONTRANSFERABLE, LIMITED
LICENSE TO USE THE INTELLECTUAL PROPERTY RIGHTS, FOR THE PURPOSE OF AND TO THE
EXTENT NECESSARY, TO DEVELOP GAMES FOR MANUFACTURE, ADVERTISING, MARKETING AND
SALE AS LICENSED PRODUCTS, SUBJECT TOTHE TERMS AND CONDITIONS OF THIS AGREEMENT
THIS LICENSE IS ROYALTY-FREE.


 


3.2                                 LICENSEE ACKNOWLEDGEMENT. LICENSEE’S USE OF
THE INTELLECTUAL PROPERTY RIGHTS SHALL NOT CREATE ANY RIGHT, TITLE OR INTEREST
OF LICENSEE THEREIN. IN THE EVENT THAT LICENSEE CHALLENGES NCL’S OWNERSHIP OR
THE VALIDITY OF THE INTELLECTUAL PROPERTY RIGHTS, NCL MAY TERMINATE THIS
AGREEMENT WITHOUT ANY NOTICE OR PROCEDURE.


 


3.3                                 RESTRICTIONS ON LICENSE GRANT: NCL DOES NOT
GUARANTEE THAT THE HARDWARE FOR THE GAME BOY ADVANCE SYSTEM IS DISTRIBUTED
THROUGHOUT THE TERRITORY. MOREOVER, THE PRESENT LIMITED LICENSE TO LICENSEE DOES
NOT EXTEND TO THE USE OF THE INTELLECTUAL PROPERTY RIGHTS FOR THE FOLLOWING
PURPOSES:


 


(A)                                  GRANTING ACCESS TO, DISTRIBUTING,
TRANSMITTING OR BROADCASTING A GAME BY ELECTRONIC MEANS OR BY ANY OTHER MEANS
KNOWN OR HEREAFTER DEVISED, INCLUDING, WITHOUT LIMITATION, BY WIRELESS, CABLE,
FIBER OPTIC, TELEPHONE LINES, MICROWAVE, RADIOWAVE, COMPUTER OR OTHER DEVICE
NETWORK; PROVIDED, HOWEVER, THAT LIMITED TRANSMISSIONS MAY BE MADE FOR THE SO E
PURPOSE O ACS STATING •EVE OPMENT IMO ER T E TERMS O T IS AGREEMENT, •UT NO RIG
T O RETRANSMISSION SHALL ATTACH TO ANY SUCH AUTHORIZED TRANSMISSION AND,
REASONABLE SECURITY MEASURES, CUSTOMARY WITHIN THE HIGH TECHNOLOGY INDUSTRY,
SHALL BE UTILIZED TO REDUCE THE RISK OF UNAUTHORIZED INTERCEPTION OR
RETRANSMISSION OF ANY SUCH AUTHORIZED TRANSMISSION,


 


(B)                                 AUTHORIZING OT -PERRRRRTTRNG ANY OMME
ACTIVITIES INVOLVING A GAME, INCLUDING, WITHOUT LIMITATION, MULTIPLAYER,
PEER-TO-PEER OR ONLINE PLAY,


 


(C)                                  MODIFYING, INSTALLING OR OPERATING A GAME
ON ANY SERVER OR COMPUTING DEVICE FOR THE PURPOSE OF OR RESULTING IN THE RENTAL,
LEASE, LOAN OR OTHER GRANT OF REMOTE ACCESS TO THE GAME,

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(D)                                 EMULATING, INTEROPERATING, INTERFACING OR
LINKING A GAME FOR OPERATION OR USE WITH ANY HARDWARE PLATFORM, SOFTWARE
PROGRAM, ACCESSORY, COMPUTER LANGUAGE, COMPUTER ENVIRONMENT, CHIP INSTRUCTION
SET, CONSUMER ELECTRONICS DEVICE, TELEPHONE, CELL PHONE, PDA, OR OTHER DEVICE
FOR PURPOSES OF DATA INTERCHANGE, PASSWORD USAGE OR INTERACTIVE VIDEO GAME PLAY,
OTHER THAN THE GAME BOY ADVANCE SYSTEM, AN APPLICATION APPROVED BY NCL, OR THE
DEVELOPMENT TOOLS,


 


(E)                                  EMULATE ANY PAST, CURRENT, OR FUTURE NCL
BRAND VIDEO GAME SYSTEM OR ANY PORTION THEREOF IN SOFTWARE OR HARDWARE OR ANY
COMBINATION THEREOF.


 


(F)                                    EMBEDDING, INCORPORATING, OR STORING A
GAME IN ANY MEDIA OR FORMAT EXCEPT THE CARTRIDGE FORMAT UTILIZED BY THE GAME BOY
ADVANCE SYSTEM, EXCEPT AS MAY BE NECESSARY AS A PART OF THE GAME DEVELOPMENT
PROCESS UNDER THIS AGREEMENT,


 


(G)                                 DESIGNING, IMPLEMENTING OR UNDERTAKING ANY
PROCESS, PROCEDURE, PROGRAM OR ACT DESIGNED TO CIRCUMVENT THE SECURITY
TECHNOLOGY, INTERACTIVE VIDEO OR COMPUTER GAME PROGRAM, EXCEPT AS AUTHORIZED
UNDER THIS AGREEMENT,


 


(H)                                 UTILIZING THE INTELLECTUAL PROPERTY RIGHTS
TO DESIGN OR DEVELOP ANY INTERACTIVE VIDEO OR COMPUTER GAME PROGRAM, EXCEPT AS
AUTHORIZED UNDER THIS AGREEMENT,


 


(I)                                     MANUFACTURING OR REPRODUCING A GAME
DEVELOPED UNDER THIS AGREEMENT, EXCEPT THROUGH NCL, OR


 


(J)                                     REVERSE ENGINEERING OR ASSISTING IN THE
REVERSE ENGINEERING OF ALL OR ANY PART OF THE GAME BOY ADVANCE SYSTEM, INCLUDING
THE HARDWARE OR SOFTWARE (WHETHER EMBEDDED OR OTHERWISE), OR THE SECURITY
TECHNOLOGY, EXCEPT AS SPECIFICALLY PERMITTED UNDER THE LAWS AND REGULATIONS
APPLICABLE IN THE TERRITORY.


 


3.4                                 DEVELOPMENT TOOLS. NCL MAY LEASE, LOAN OR
SELL DEVELOPMENT TOOLS, INCLUDING ANY IMPROVEMENTS MADE BY NCL OR NOA FROM TIME
TO TIME, TO LICENSEE TO ASSIST IN THE DEVELOPMENT OF GAMES UNDER THIS AGREEMENT
ON SUCH TERMS AS MAY BE AGREED BETWEEN THE PARTIES. OWNERSHIP AND USE OF SUCH
DEVELOPMENT TOOLS SHALL BE SUBJECT TO THE TERMS OF THIS AGREEMENT, WHETHER
PROVIDED BY NCL OR NOA, PRIOR TO OR DURING THE TERM HEREOF. LICENSEE
ACKNOWLEDGES THE EXCLUSIVE INTEREST OF NCL IN AND TO THE PROPRIETARY RIGHTS
ASSOCIATED WITH THE DEVELOPMENT TOOLS. LICENSEE’S USE OF THE DEVELOPMENT TOOLS
SHALL NOT CREATE ANY RIGHT, TITLE OR INTEREST OF LICENSEE THEREIN. ANY LICENSE
TO LICENSEE TO USE THE DEVELOPMENT TOOLS DOES NOT EXTEND TO: (A) USE OF THE
DEVELOPMENT TOOLS FOR ANY PURPOSE EXCEPT THE DESIGN AND DEVELOPMENT OF GAMES
UNDER THIS AGREEMENT; (B) REPRODUCTION OR CREATION OF DERIVATIVES OF THE
DEVELOPMENT TOOLS, EXCEPT IN ASSOCIATION WITH THE DEVELOPMENT OF GAMES UNDER
THIS AGREEMENT; (C) REVERSE ENGINEERING OF THE DEVELOPMENT TOOLS (EXCEPT AS
SPECIFICALLY PERMITTED UNDER THE LAWS AND/OR REGULATIONS APPLICABLE IN THE
TERRITORY); OR (D) SELLING, LEASING, ASSIGNING, LENDING, LICENSING, ENCUMBERING
OR OTHERWISE TRANSFERRING THE DEVELOPMENT TOOLS. ANY TOOLS DEVELOPED OR DERIVED
BY LICENSEE AS A RESULT OF A STUDY OF THE PERFORMANCE, DESIGN OR OPERATION OF
THE DEVELOPMENT TOOLS SHALL BE CONSIDERED DERIVATIVE WORKS OF THE INTELLECTUAL
PROPERTY RIGHTS, BUT MAY BE RETAINED AND UTILIZED BY LICENSEE IN CONNECTION WITH
THIS AGREEMENT. UNLESS LICENSEE CAN DEMONSTRATE THAT SUCH DERIVATIVE WORK HAS
ONE OR MORE APPLICATIONS THAT ARE

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


INDEPENDENT OF AND SEPARATE FROM THE INTELLECTUAL PROPERTY RIGHTS (“INDEPENDENT
APPLICATIONS”), IT SHALL BE DEEMED TO HAVE GRANTED NOA AND NCL AN INDEFINITE,
WORLDWIDE, ROYALTY-FREE, TRANSFERABLE AND EXCLUSIVE LICENSE (INCLUDING THE RIGHT
TO SUB-LICENSE) TO SUCH DERIVATIVE WORK. TO THE EXTENT THAT LICENSEE CAN
DEMONSTRATE ONE OR MORE INDEPENDENT APPLICATIONS, LICENSEE EXCLUSIVE LICENSE
(INCLUDING THE RIGHT TO SUB-LICENSE) IN RELATION TO SUCH INDEPENDENT
APPLICATIONS FOR THE TERM AND AN INDEFINITE, WORLDWIDE, ROYALTY-FREE,
TRANSFERABLE AND EXCLUSIVE LICENSE (INCLUDING THE RIGHT TO SUB-LICENSE) IN
RELATION TO ALL OTHER APPLICATIONS.


 

4.                                      SUBMISSION OF GAME AND ARTWORK FOR
APPROVAL

 


4.1                                 DEVELOPMENT AND SALE OF THE GAMES. LICENSEE
MAY DEVELOP GAMES AND HAVE MANUFACTURED, ADVERTISE, MARKET AND SELL LICENSED
PRODUCTS FOR PLAY ON THE GAME BOY ADVANCE SYSTEM ONLY IN ACCORDANCE WITH THIS
AGREEMENT.


 


4.2                                 DELIVERY OF COMPLETED GAME. UPON COMPLETION
OF A GAME, LICENSEE SHALL DELIVER A PROTOTYPE OF THE GAME TO NCL IN A FORMAT
SPECIFIED IN THE GUIDELINES, TOGETHER WITH WRITTEN USER INSTRUCTIONS, A COMPLETE
DESCRIPTION OF ANY SECURITY HOLES, BACKDOORS, TIME BOMBS, CHEATS, “EASTER EGGS”
OR OTHER HIDDEN FEATURES OR CHARACTERS IN THE GAME [***]. NCL SHALL PROMPTLY
EVALUATE THE GAME WITH REGARD TO: (A) ITS TECHNICAL COMPATIBILITY WITH AND
ERROR-FREE OPERATION ON THE GAME BOY ADVANCE SYSTEM. LICENSEE MUST ESTABLISH
THAT THE GAME AND ANY OTHER CONTENT INCLUDED ON THE GAME CARTRIDGE COMPLIES WITH
THE GUIDELINES OF THE PAN EUROPEAN GAME INFORMATION SYSTEM (PEGI), THE
UNTERHALTUNGSSOFTWARE SELBSTKONTROLLE (USK), THE OFFICE OF FILM AND LITERATURE
CLASSIFICATION (OFLC), OR ANY OTHER NATIONAL OR REGIONAL GAME RATING SYSTEM THAT
NCL MAY ACCEPT, AS APPLICABLE. LICENSEE SHALL BE RESPONSIBLE FOR THE SUBMISSION
OF THE GAME TO THE APPROPRIATE NATIONAL OR REGIONAL GAME RATING ORGANISATION AND
SHALL PROVIDE NCL WITH A GAME. WHERE ANY SUCH GAME HAS BEEN RATED AS BEING
SUITABLE ONLY FOR PLAYERS AGED 18 AND OVER (OR AN EQUIVALENT RATING), LICENSEE
MUST SUBMIT A CERTIFICATE IN WRITING THAT CONFIRMS THE GAME IS RATED AS NO
HIGHER THAN “M” (MATURE) BY THE ENTERTAINMENT SOFTWARE RATING BOARD (ESRB) OF
THE U.S. IN ADDITION, NCL RESERVES THE RIGHT TO REQUIRE LICENSEE TO PROVIDE NCL
WITH SUCH ADDITIONAL WRITTEN INDEMNIFICATION FOR DAMAGES, CLAIMS, LOSS,
LIABAILITY, FINE OR PENALTY RESULTING FROM THE MARKETING, DISTRIBUTION OR SALE
OF A GAME WITH SUCH AN AGE RATING, AS NCL, IN ITS SOLE DISCRETION, MAY REQUEST.
IF ANY SUCH AGE RATING IS SUBSEQUENTLY CHANGED BY THE RELEVANT ORGANISATION,
LICENSEE SHALL INFORM NCL FORTHWITH IN WRITING OF THAT FACT AND LICENSEE SHALL
THEN COMPLY WITH THE ABOVE PROVISIONS IN RELATION TO SUCH NEW AGE RATING.


 


4.3                                 APPROVAL OF COMPLETED GAME. NCL SHALL,
WITHIN A REASONABLE PERIOD OF TIME AFTER RECEIPT, APPROVE OR DISAPPROVE EACH
SUBMITTED GAME. IF A GAME IS DISAPPROVED, NCL SHALL SPECIFY IN WRITING THE
REASONS FOR SUCH DISAPPROVAL AND STATE WHAT CORRECTIONS OR IMPROVEMENTS ARE
NECESSARY. AFTER MAKING THE NECESSARY CORRECTIONS OR IMPROVEMENTS, LICENSEE
SHALL SUBMIT A REVISED GAME TO NCL FOR APPROVAL. NCL SHALL NOT UNREASONABLY
WITHHOLD OR DELAY ITS APPROVAL OF ANY GAME. THE APPROVAL OF A GAME BY NCL SHALL
NOT RELIEVE LICENSEE OF ITS SOLE RESPONSIBILITY FOR THE DEVELOPMENT, QUALITY AND
OPERATION OF THE GAME OR IN ANY WAY CREATE ANY WARRANTY FOR A GAME OR A LICENSED
PRODUCT BY NCL.


 


4.4                                 SUBMISSION OF ARTWORK. UPON SUBMISSION OF A
COMPLETED GAME TO NCL, LICENSEE SHALL PREPARE AND SUBMIT TO NCL THE ARTWORK FOR
THE PROPOSED LICENSED PRODUCT.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


WITHIN TEN (10) BUSINESS DAYS OF RECEIPT, NCL SHALL APPROVE OR DISAPPROVE THE
ARTWORK. IF ANY ARTWORK IS DISAPPROVED, NCL SHALL SPECIFY IN WRITING THE REASONS
FOR SUCH DISAPPROVAL CORRECTIONS OR IMPROVEMENTS, LICENSEE SHALL SUBMIT REVISED
ARTWORK TO NCL FOR APPROVAL. NCL SHALL NOT UNREASONABLY WITHHOLD OR DELAY ITS
APPROVAL OF ANY ARTWORK. THE APPROVAL OF THE ARTWORK BY NCL SHALL NOT RELIEVE
LICENSEE OF ITS SOLE RESPONSIBILITY FOR THE DEVELOPMENT AND QUALITY OF THE
ARTWORK OR IN ANY WAY CREATE ANY WARRANTY FOR THE ARTWORK OR THE LICENSED
PRODUCT BY NCL.


 


4.5                                 ARTWORK FOR STRIPPED PRODUCT. IF LICENSEE
SUBMITS AN ORDER FOR STRIPPED PRODUCT, ALL ARTWORK SHALL BE SUBMITTED TO NCL IN
ADVANCE OF NCL’S ACCEPTANCE OF THE ORDER AND NO PRODUCTION OF PRINTED MATERIALS
SHALL OCCUR UNTIL SUCH ARTWORK HAS BEEN APPROVED BY NCL UNDER SECTION 4.4
HEREIN.


 

5.                                      ORDER PROCESS, PURCHASE PRICE, PAYMENT
AND DELIVERY

 


5.1                                 SUBMISSION OF ORDERS BY LICENSEE.  LICENSEE
MAY AT ANY TIME SUBMIT WRITTEN PURCHASE ORDERS TO NCL FOR ANY APPROVED LICENSED
PRODUCT TITLE. THE PURCHASE ORDER SHALL SPECIFY WHETHER IT IS FOR FINISHED
PRODUCT OR STRIPPED PRODUCT. THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL
CONTROL OVER ANY CONTRARY TERMS OF SUCH PURCHASE ORDER OR ANY OTHER WRITTEN
DOCUMENTS SUBMITTED BY LICENSEE. ALL ORDERS ARE SUBJECT TO ACCEPTANCE BY NCL OR
ITS DESIGNEE.


 


5.2                                 PURCHASE PRICE AND MINIMUM ORDER QUANTITIES.
THE PURCHASE PRICE AND MINIMUM ORDER QUANTITIES FOR THE LICENSED PRODUCTS SHALL
BE SET FORTH IN NCL’S THEN-CURRENT PRICE SCHEDULE. THE PURCHASE PRICE INCLUDES
THE COST OF MANUFACTURING THE LICENSED PRODUCTS. A CURRENT PRICE SCHEDULE HAS
BEEN PROVIDED TO LICENSEE INDEPENDENT OF THIS AGREEMENT  NO TAXES, DUTIES,
IMPORT FEES OR OTHER TARIFFS RELATED TO THE DEVELOPMENT, MANUFACTURE, IMPORT,
MARKETING OR SALE OF THE LICENSED PRODUCTS (EXCEPT FOR TAXES IMPOSED ON NCL’S
INCOME) ARE INCLUDED IN THE PURCHASE PRICE AND ALL SUCH TAXES ARE THE
RESPONSIBILITY OF LICENSEE. THE PRICE SCHEDULE IS SUBJECT TO CHANGE BY NCL AT
ANY TIME WITHOUT NOTICE. HOWEVER, ANY PRICE INCREASE SHALL BE APPLICABLE ONLY TO
PURCHASE ORDERS SUBMITTED, PAID FOR, AND ACCEPTED BY NCL AFTER THE EFFECTIVE
DATE OF THE PRICE INCREASE.


 


5.3                                 PAYMENT. UPON PLACEMENT OF AN ORDER,
LICENSEE SHALL PAY THE FULL PURCHASE PRICE TO NCL EITHER (A) BY PLACEMENT OF AN
IRREVOCABLE LETTER OF CREDIT IN FAVOR OF NCL AND PAYABLE AT SIGHT, ISSUED BY A
BANK ACCEPTABLE TO NCL AND CONFIRMED, IF REQUESTED BY NCL, AT LICENSEE’S
EXPENSE, OR (B) IN CASH, BY WIRE TRANSFER TO NCL’S DESIGNATED ACCOUNT. ALL
ASSOCIATED BANKING CHARGES SHALL BE FOR LICENSEE’S ACCOUNT.


 


5.4                                 SHIPMENT AND DELIVERY. NCL SHALL DELIVER THE
FINISHED PRODUCTS OR STRIPPED PRODUCTS ORDERED BY LICENSEE TO LICENSEE F.O.B.
JAPAN WITH SHIPMENT AT LICENSEE’S DIRECTION AND EXPENSE. UPON MUTUAL CONSENT OF
NCL AND LICENSEE, ORDERS MAY BE DELIVERED IN PARTIAL SHIPMENTS WITH A MINIMUM
SHIPMENT QUANTITY OF [***].  SUCH ORDERS SHALL BE DELIVERED TO COUNTRIES WITHIN
THE TERRITORY.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

6.                                      MANUFACTURE OF THE LICENSED PRODUCT

 


6.1                                 DESIGNATION OF NCL.  NCL (INCLUDING THROUGH
ITS SUBCONTRACTORS AND LICENSEES) SHALL BE THE EXCLUSIVE SOURCE FOR THE
MANUFACTURE OF THE GAME CARTRIDGES, AND SHALL CONTROL ALL ASPECTS OF THE
MANUFACTURING PROCESS, SELECTION OF THE LOCATIONS AND SPECIFICATIONS FOR ANY
MANUFACTURING FACILITIES, DETERMINATION OF MATERIALS AND PROCESSES, APPOINTMENT
OF SUPPLIERS AND SUBCONTRACTORS AND MANAGEMENT OF ALL WORK-IN-PROGRESS.


 


6.2                                 MANUFACTURE OF THE LICENSED PRODUCTS. UPON
ACCEPTANCE OF A PURCHASE ORDER FOR AN APPROVED LICENSED PRODUCT TITLE AND
PAYMENT AS PROVIDED FOR UNDER SECTION 5.3 HEREIN, NCL (INCLUDING THROUGH ITS
SUBCONTRACTORS AND LICENSEES) WILL ARRANGE FOR THE MANUFACTURE OF FINISHED
PRODUCT OR STRIPPED PRODUCT, AS SPECIFIED IN LICENSEE’S PURCHASE ORDER. IN THIS
REGARD, LICENSEE SHALL SUBMIT TO NCL CERTAIN TECHNICAL INFORMATION AS SET FORTH
IN A QUESTIONNAIRE ENTITLED “SOFTWARE SUBMISSION REQUIREMENTS” WHICH HAS BEEN
PROVIDED TO LICENSEE BY NCL.


 


6.3                                 SECURITY FEATURES. THE FINAL RELEASE VERSION
OF THE GAME, GAME CARTRIDGES AND PRINTED MATERIALS SHALL INCLUDE SUCH SECURITY
TECHNOLOGY AS NCL, IN ITS SOLE DISCRETION, MAY DEEM NECESSARY OR APPROPRIATE.


 


6.4                                 PRODUCTION OF STRIPPED PRODUCT PRINTED
MATERIALS.  LICENSEE SHALL ARRANGE AND PAY FOR THE PRODUCTION OF THE PRINTED
MATERIALS USING THE ARTWORK. UPON RECEIPT OF AN ORDER OF STRIPPED PRODUCT,
LICENSEE SHALL ASSEMBLE THE GAME CARTRIDGES AND PRINTED MATERIALS INTO THE
LICENSED PRODUCTS. LICENSED PRODUCTS MAY BE SOLD OR OTHERWISE DISTRIBUTED BY
LICENSEE ONLY IN FULLY ASSEMBLED CONDITION.


 


6.5                                 SAMPLE PRINTED MATERIALS AND STRIPPED
PRODUCT. WITHIN A REASONABLE PERIOD OF TIME AFTER LICENSEE’S ASSEMBLY OF THE
INITIAL ORDER FOR A STRIPPED PRODUCT TITLE, LICENSEE SHALL PROVIDE NCL WITH: (A)
ONE (1) SAMPLE OF THE FULLY ASSEMBLED LICENSED PRODUCT; AND (B) [***] OF
LICENSEE-PRODUCED PRINTED MATERIALS FOR SUCH LICENSED PRODUCT.


 


6.6                                 RETENTION OF SAMPLE LICENSED PRODUCTS BY
NCL. NCL MAY, AT ITS OWN EXPENSE, MANUFACTURE REASONABLE QUANTITIES OF THE GAME
CARTRIDGES OR THE LICENSED PRODUCTS, NOT TO EXCEED [***], TO BE USED FOR
ARCHIVAL PURPOSES, LEGAL PROCEEDINGS AGAINST INFRINGERS OF THE INTELLECTUAL
PROPERTY RIGHTS OR FOR OTHER LAWFUL PURPOSES, [***].


 

7.                                      MARKETING AND ADVERTISING

 


7.1                                 APPROVAL OF MARKETING MATERIALS. LICENSEE
REPRESENTS AND WARRANTS THAT THE MARKETING MATERIALS SHALL: (A) BE OF HIGH
QUALITY AND COMPLY WITH THE GUIDELINES AS WELL AS THE GUIDELINES OF THE PEGI,
AND (B) COMPLY WITH ALL APPLICABLE LAWS, REGULATIONS, AND OFFICIAL CODES OF
PRACTICE IN THOSE JURISDICTIONS IN THE TERRITORY WHERE THEY WILL BE USED OR
DISTRIBUTED. PRIOR TO ACTUAL USE OR DISTRIBUTION, LICENSEE SHALL SUBMIT TO NCL
FOR REVIEW RECEIPT, APPROVE OR DISAPPROVE SUCH SAMPLES. IF ANY OF THE SAMPLES
ARE DISAPPROVED, NCL SHALL SPECIFY THE REASONS FOR SUCH DISAPPROVAL AND STATE
WHAT CORRECTIONS AND/OR IMPROVEMENTS ARE NECESSARY. AFTER MAKING THE NECESSARY
CORRECTIONS AND/OR IMPROVEMENTS, LICENSEE SHALL SUBMIT REVISED SAMPLES FOR
APPROVAL BY NCL. NO MARKETING MATERIALS SHALL BE USED OR DISTRIBUTED BY LICENSEE
WITHOUT UNREASONABLY WITHHOLD OR DELAY ITS APPROVAL OF ANY PROPOSED MARKETING
MATERIALS.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


7.2                                 BUNDLING. IN ORDER TO AVOID USE OF THE
LICENSED INTELLECTUAL PROPERTY RIGHTS GIVING RISE TO ANY IMPLICATION OF NCL’S
SPONSORSHIP, ASSOCIATION, APPROVAL OR ENDORSEMENT OR DISTRIBUTE ANY FINISHED
PRODUCT OR STRIPPED PRODUCT THAT HAS BEEN BUNDLED WITH: (A) ANY PERIPHERAL
DESIGNED FOR USE WITH THE GAME BOY ADVANCESYSTEM WHICH HAS NOT BEEN LICENSED OR
APPROVED IN WRITING BY NCL; OR (B) ANY OTHER PRODUCT OR SERVICE WHERE NCL’S
SPONSORSHIP, ASSOCIATION, APPROVAL OR ENDORSEMENT MIGHT BE SUGGESTED BY THE
BUNDLING OF THE PRODUCTS OR SERVICES.


 


7.3                                 WARRANTY AND REPAIR. LICENSEE SHALL PROVIDE
THE ORIGINAL CONSUMER WITH A MINIMUM ONE HUNDRED EIGHTY (180) DAY (OR SUCH
LONGER MINIMUM PERIOD AS MAY BE REQUIRED BY APPLICABLE LAW) LIMITED WARRANTY ON
ALL LICENSED PRODUCTS. LICENSEE SHALL ALSO PROVIDE REASONABLE PRODUCT SERVICE,
INCLUDING OUT-OF-WARRANTY SERVICE, FOR ALL LICENSED PRODUCTS.


 


7.4                                 BUSINESS FACILITIES. LICENSEE AGREES TO
DEVELOP AND MAINTAIN SUFFICIENT CUSTOMER SERVICE, EITHER DIRECTLY OR THROUGH A
THIRD PARTY, TO ADEQUATELY SUPPORT THE LICENSED PRODUCTS.


 


7.5                                 NO SALES OUTSIDE THE TERRITORY. LICENSEE
REPRESENTS AND WARRANTS THAT IT SHALL NOT MARKET, SELL, OFFER TO SELL, IMPORT OR
DISTRIBUTE THE LICENSED PRODUCTS OUTSIDE THE TERRITORY, OR WITHIN THE TERRITORY
WHEN LICENSEE HAS ACTUAL OR CONSTRUCTIVE KNOWLEDGE THAT A SUBSEQUENT DESTINATION
OF THE LICENSED PRODUCT IS OUTSIDE THE TERRITORY.


 


7.6                                 DEFECTS AND RECALL. IN THE EVENT OF A
MATERIAL PROGRAMMING DEFECT IN A LICENSED PRODUCT THAT WOULD, IN NCL’S
REASONABLE JUDGMENT, SIGNIFICANTLY IMPAIR THE ABILITY OF A CONSUMER TO PLAY THE
GAME, NCL MAY, AFTER CONSULTATION WITH LICENSEE, REQUIRE THE LICENSEE TO RECALL
THE LICENSED PRODUCT AND UNDERTAKE SUITABLE REPAIRS OR REPLACEMENTS.


 


7.7                                 NCL PROMOTIONAL MATERIALS, PUBLICATIONS AND
EVENTS. WITH A VIEW TO IMPROVING THE COMPETITIVENESS OF THE VIDEO GAME PRODUCTS
CONSISTING OF NINTENDO VIDEO GAME SYSTEMS AND SERVICES AND COMPATIBLE SOFTWARE
PUBLISHED BY LICENSEE, AT ITS OPTION, NCL MAY: (A) INSERT IN THE PRINTED
MATERIALS FOR THE LICENSED PRODUCTS PROMOTIONAL MATERIALS CONCERNING
PUBLICATIONS AND PROMOTIONS FOR SUCH VIDEO GAME PRODUCTS; (B) UTILIZE SCREEN
SHOTS, ARTWORK AND INFORMATION REGARDING THE LICENSED PRODUCTS IN NINTENDO
PUBLISHED MAGAZINES OR OTHER ADVERTISING, PROMOTIONAL OR MARKETING MEDIA WHICH
PROMOTES SUCH VIDEO GAME PRODUCTS; AND (C) EXERCISE PUBLIC PERFORMANCE RIGHTS IN
THE GAMES AND USE RELATED TRADEMARKS AND ARTWORK IN CONNECTION WITH NCL
SPONSORED CONTESTS, TOURS, CONVENTIONS, TRADE SHOWS, PRESS BRIEFINGS AND SIMILAR
EVENTS WHICH PROMOTE SUCH VIDEO GAME PRODUCTS.


 


7.8                                 NINTENDO GATEWAY SYSTEM. TO PROMOTE AND
INCREASE DEMAND FOR GAMES ON NINTENDO VIDEO GAME SYSTEMS, NCL LICENSES A SYSTEM
(THE “NINTENDO GATEWAY SYSTEM”) IN VARIOUS NON-COIN ACTIVATED COMMERCIAL
SETTINGS SUCH AS COMMERCIAL AIRLINES, CRUISE SHIPS, RAIL SYSTEMS AND HOTELS,
WHERE CUSTOMERS PLAY GAMES ON SPECIALLY ADAPTED NINTENDO VIDEO GAME SYSTEMS. IF
NCL IDENTIFIES A GAME FOR POSSIBLE LICENSE ON THE NINTENDO GATEWAY SYSTEM, THE
PARTIES AGREE TO CONDUCT GOOD FAITH NEGOTIATIONS TOWARD INCLUDING THE GAME IN
THE NINTENDO GATEWAY SYSTEM.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

8.                                      CONFIDENTIAL INFORMATION

 


8.1                                 DEFINITION. “CONFIDENTIAL INFORMATION” MEANS
INFORMATION PROVIDED TO LICENSEE BY NCL OR ANY THIRD PARTY WORKING WITH NCL OR
NOA RELATING TO THE HARDWARE AND SOFTWARE FOR THE GAME BOY ADVANCE SYSTEM OR THE
DEVELOPMENT TOO SLINC U ING, BUT NOT LIMITED TO: (A) ALL CURRENT OR FUTURE
INFORMATION, KNOW-HOW, TECHNIQUES, METHODS, INFORMATION, TOOLS, EMULATOR
HARDWARE OR SOFTWARE, SOFTWARE DEVELOPMENT SPECIFICATIONS, AND/OR TRADE SECRETS,
(B) ANY INVENTIONS, PATENTS OR PATENT APPLICATIONS, (C) ANY BUSINESS, MARKETING
OR SALES DATA OR INFORMATION, AND (D) ANY OTHER INFORMATION OR DATA RELATING TO
DEVELOPMENT, DESIGN, OPERATION, MANUFACTURING, MARKETING OR SALES. CONFIDENTIAL
INFORMATION SHALL INCLUDE ALL CONFIDENTIAL INFORMATION DISCLOSED, WHETHER IN
WRITING, ORALLY, VISUALLY, OR IN THE FORM OF DRAWINGS, TECHNICAL SPECIFICATIONS,
SOFTWARE, SAMPLES, PICTURES, MODELS, RECORDINGS, OR OTHER TANGIBLE ITEMS WHICH
CONTAIN OR MANIFEST, IN ANY FORM, THE ABOVE LISTED INFORMATION. CONFIDENTIAL
INFORMATION SHALL NOT INCLUDE: (I) DATA AND INFORMATION WHICH WAS IN THE PUBLIC
DOMAIN PRIOR TO LICENSEE’S RECEIPT OF THE SAME HEREUNDER, OR WHICH SUBSEQUENTLY
BECOMES PART OF THE PUBLIC DOMAIN BY PUBLICATION OR OTHERWISE, EXCEPT BY
LICENSEE’S WRONGFUL ACT OR OMISSION, (II) DATA AND INFORMATION WHICH LICENSEE
CAN DEMONSTRATE, THROUGH WRITTEN RECORDS KEPT IN THE ORDINARY COURSE OF
BUSINESS, WAS IN ITS POSSESSION WITHOUT RESTRICTION-ON USE OR DISCLOSURE, PRIOR
TO ITS RECEIPT OF THE SAME-HEREUNDER AND WAS NOT ACQUIRED DIRECTLY OR INDIRECTLY
FROM NCL OR NOA UNDER AN OBLIGATION OF CONFIDENTIALITY WHICH IS STILL IN FORCE,
AND (III) DATA AND INFORMATION WHICH LICENSEE CAN SHOW WAS RECEIVED BY IT FROM A
THIRD PARTY WHO DID NOT ACQUIRE THE SAME DIRECTLY OR INDIRECTLY FROM NCL OR NOA
AND TO WHOM LICENSEE HAS NO OBLIGATION OF CONFIDENTIALITY.


 


8.2                                 DISCLOSURES REQUIRED BY LAW. LICENSEE SHALL
BE PERMITTED TO DISCLOSE CONFIDENTIAL INFORMATION IF SUCH DISCLOSURE IS REQUIRED
BY AN AUTHORIZED GOVERNMENTAL OR JUDICIAL ENTITY, PROVIDED THAT NCL IS GIVEN
NOTICE THEREOF AT LEAST THIRTY (30) DAYS PRIOR TO SUCH DISCLOSURE. LICENSEE
SHALL USE ITS BEST EFFORTS TO LIMIT THE DISCLOSURE TO THE GREATEST EXTENT
POSSIBLE CONSISTENT WITH LICENSEE’S LEGAL OBLIGATIONS, AND IF REQUIRED BY NCL,
SHALL COOPERATE IN THE PREPARATION AND ENTRY OF APPROPRIATE COURT ORDERS
LIMITING THE PERSONS TO WHOM CONFIDENTIAL INFORMATION MAY BE DISCLOSED AND THE
EXTENT OF DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION.


 


8.3                                 DISCLOSURE AND USE. NCL MAY PROVIDE LICENSEE
WITH HIGHLY CONFIDENTIAL DEVELOPMENT INFORMATION, GUIDELINES, DEVELOPMENT TOOLS,
SYSTEMS, SPECIFICATIONS AND RELATED RESOURCES AND INFORMATION CONSTITUTING AND
INCORPORATING THE CONFIDENTIAL INFORMATION TO ASSIST LICENSEE IN THE DEVELOPMENT
OF GAMES. LICENSEE AGREES TO MAINTAIN ALL CONFIDENTIAL INFORMATION AS STRICTLY
CONFIDENTIAL AND TO USE SUCH CONFIDENTIAL INFORMATION ONLY IN ACCORDANCE WITH
THIS AGREEMENT. LICENSEE SHALL LIMIT ACCESS TO THE CONFIDENTIAL INFORMATION TO
LICENSEE’S EMPLOYEES HAVING A STRICT NEED TO KNOW AND SHALL ADVISE SUCH
EMPLOYEES OF THEIR OBLIGATION OF CONFIDENTIALITY AS PROVIDED HEREIN. LICENSEE
SHALL REQUIRE EACH SUCH EMPLOYEE TO RETAIN IN CONFIDENCE THE CONFIDENTIAL
INFORMATION PURSUANT TO A WRITTEN NON-DISCLOSURE AGREEMENT BETWEEN LICENSEE AND
SUCH EMPLOYEE. LICENSEE SHALL USE ITS BEST EFFORTS TO ENSURE THAT ITS EMPLOYEES
WORKING WITH OR OTHERWISE HAVING ACCESS TO CONFIDENTIAL INFORMATION SHALL NOT
DISCLOSE OR MAKE ANY UNAUTHORIZED USE OF THE CONFIDENTIAL INFORMATION.


 


8.4                                 NO DISCLOSURE TO INDEPENDENT CONTRACTORS.
LICENSEE SHALL NOT DISCLOSE THE CONFIDENTIAL INFORMATION, INCLUDING WITHOUT
LIMITATION THE GUIDELINES AND INTELLECTUAL PROPERTY RIGHTS, TO ANY INDEPENDENT
CONTRACTOR, NOR PERMIT ANY INDEPENDENT CONTRACTOR TO PERFORM OR ASSIST IN
DEVELOPMENT WORK FOR A GAME, WITHOUT THE PRIOR WRITTEN CONSENT OF NCL..  ANY

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


INDEPENDENT CONTRACTOR SEEKING ACCESS TO CONFIDENTIAL INFORMATION SHALL BE
REQUIRED TO ENTER INTO A WRITTEN NON-DISCLOSURE AGREEMENT WITH NCL OR NOA PRIOR
TO RECEIVING ANY ACCESS TO OR DISCLOSURE OF THE CONFIDENTIAL INFORMATION FROM
EITHER LICENSEE OR NCL.


 

At LICENSEE’s option, the written non-disclosure agreement may be with LICENSEE
rather than NCL or NOA, in which case the form and substance of the
non-disclosure agreement must be acceptable to NCL. Also, in such case LICENSEE
shall provide to NCL on a continuing basis a listing of all Independent
Contractors who have received or been granted access to Confidential Information
along with copies of the applicable written non-disclosure agreements. In
addition, LICENSEE shall take all reasonable measures to ensure that its
Independent Contractors fulfill the requirements of the applicable written
non-disclosure agreements.

 

LICENSEE shall use its best efforts to ensure that its employees and Independent
Contractors working with or otherwise having access to Confidential Information
shall not disclose or make unauthorized use of the Confidential Information.
LICENSEE agrees to indemnify NCL against all loss or damage, including
consequential economic loss, for breach of these obligations by the LICENSEE,
its employees and Independent Contractors.

 


8.5                                 AGREEMENT CONFIDENTIALITY. LICENSEE AGREES
THAT THE TERMS, CONDITIONS AND ANNOUNCEMENT OR PRESS RELEASE REGARDING THIS
AGREEMENT OR THE RELEASE DATES FOR GAMES DEVELOPED BY LICENSEE UNDER THIS
AGREEMENT SHALL BE SUBJECT TO NCL’S PRIOR WRITTEN APPROVAL. THE PARTIES MAY
DISCLOSE THIS AGREEMENT: (A) TO ACCOUNTANTS, BANKS, FINANCING SOURCES, LAWYERS,
PARENT COMPANIES AND RELATED PARTIES UNDER SUBSTANTIALLY EQUIVALENT
CONFIDENTIALITY OBLIGATIONS, (B) IN CONNECTION WITH ANY FORMAL LEGAL PROCEEDING
FOR THE ENFORCEMENT OF THIS AGREEMENT, (C) AS REQUIRED BY THE REGULATIONS OF THE
GOVERNMENT AGENCIES IN THE TERRITORY THAT REGULATE PUBLICLY-TRADED SECURITIES,
PROVIDED THAT ALL CONFIDENTIAL INFORMATION REGARDING NCL SHALLBE REDACTED FROM
SUCH DISCLOSURES TO THE MAXIMUM EXTENT ALLOWED BY SUCH GOVERNMENT AGENCIES, (D)
IN RESPONSE TO LAWFUL PROCESS, SUBJECT TO A COURT  ORDER LIMITING THE PERSONS TO
WHOM CONFIDENTIAL INFORMATION MAY BE DISCLOSED AND THE EXTENT OF DISCLOSURE OF
SUCH CONFIDENTIAL INFORMATION, APPROVED IN ADVANCE BY NCL; AND (E) TO A THIRD
PARTY PROPOSING TO ENTER INTO A BUSINESS TRANSACTION WITH LICENSEE OR WITH NCL,
BUT ONLY TO THE EXTENT REASONABLY NECESSARY FOR CARRYING OUT THE PROPOSED
TRANSACTION AND ONLY UNDER TERMS OF MUTUAL CONFIDENTIALITY.


 


8.6                                 NOTIFICATION OBLIGATIONS. LICENSEE SHALL
PROMPTLY NOTIFY NCL OF THE UNAUTHORIZED USE OR DISCLOSURE OF ANY CONFIDENTIAL
INFORMATION AND SHALL PROMPTLY ACT TO RECOVER ANY SUCH INFORMATION AND PREVENT
FURTHER BREACH OF THE OBLIGATIONS HEREIN. THE OBLIGATIONS OF LICENSEE SET FORTH
HEREIN ARE IN ADDITION TO AND NOT IN LIEU OF ANY OTHER LEGAL REMEDY THAT MAY BE
AVAILABLE TO NCL UNDER THIS AGREEMENT OR APPLICABLE LAW.


 


8.7                                 CONTINUING EFFECT OF THE NDA. THE TERMS OF
THIS SECTION 8 SUPPLEMENT THE TERMS OF THE NDA, WHICH SHALL REMAIN IN EFFECT. IN
THE EVENT OF A CONFLICT BETWEEN THE TERMS OF THE NDA AND THIS AGREEMENT, THE
TERMS OF THIS AGREEMENT SHALL CONTROL.


 

9.                                      REPRESENTATIONS AND WARRANTIES

 


9.1                                 LICENSEE’S REPRESENTATIONS AND WARRANTIES.
LICENSEE REPRESENTS AND WARRANTS THAT:

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(A)                                  IT IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION AND HAS FULL AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT
THE PROVISIONS HEREOF,


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY LICENSEE DOES NOT CONFLICT WITH ANY AGREEMENT OR UNDERSTANDING
TO WHICH LICENSEE MAY BE BOUND, AND,


 


(C)                                  EXCLUDING THE INTELLECTUAL PROPERTY RIGHTS,
LICENSEE IS EITHER (I) THE SOLE OWNER OF ALL RIGHT, TITLE AND INTEREST IN AND TO
THE TRADEMARKS, COPYRIGHTS AND OTHER PROPRIETARY RIGHTS USED ON OR IN
ASSOCIATION WITH THE DEVELOPMENT, ADVERTISING, MARKETING AND SALE OF THE
LICENSED PRODUCTS AND THE MARKETING MATERIALS, OR (II) THE HOLDER OF SUCH RIGHTS
TO THE TRADEMARKS, COPYRIGHTS AND OTHER PROPRIETARY RIGHTS WHICH HAVE BEEN
LICENSED FROM A THIRD PARTY AS ARE NECESSARY FOR THE DEVELOPMENT, ADVERTISING,
MARKETING AND SALE OF THE LICENSED PRODUCTS AND THE MARKETING MATERIALS UNDER
THIS AGREEMENT.


 


9.2                                 NCL’S REPRESENTATIONS AND WARRANTIES. NCL
REPRESENTS AND WARRANTS THAT:


 


(A)                                  IT IS A DULY ORGANIZED AND VALIDLY EXISTING
CORPORATION AND HAS FULL AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO CARRY OUT
THE PROVISIONS HEREOF, AND


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY NCL DOES NOT CONFLICT WITH ANY AGREEMENT OR UNDERSTANDING TO
WHICH NCL MAY BE BOUND.


 


9.3                                 [***]


 


9.4                                 [***]


 


9.5                                 LIMITATION OF LIABILITY. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NEITHER NCL NOR ANY OF ITS SUBSIDIARIES, AFFILIATES,
LICENSORS OR SUPPLIERS SHALL BE LIABLE FOR LOSS OF PROFITS, OR FOR ANY SPECIAL,
PUNITIVE, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF LICENSEE OR ITS CUSTOMERS
ARISING OUT OF OR RELATED TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
BREACH OF THIS AGREEMENT BY NCL, THE MANUFACTURE OF THE LICENSED PRODUCTS OR THE
USE OF THE LICENSED PRODUCTS ON ANY NINTENDO VIDEO GAME SYSTEM BY LICENSEE OR
ANY END USER.


 

10.                               INDEMNIFICATION

 


10.1                           LICENSEE’S INDEMNIFICATION OF NCL. LICENSEE SHALL
INDEMNIFY AND HOLD HARMLESS NCL (AND ANY OF ITS RESPECTIVE AFFILIATES,
SUBSIDIARIES, LICENSORS, SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS)
FROM ANY CLAIMS, LOSSES, LIABILITIES, DAMAGES, EXPENSES AND COSTS, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS AND ANY EXPENSES
INCURRED IN THE SETTLEMENT OR AVOIDANCE OF ANY SUCH CLAIM, WHICH RESULT FROM OR
ARE IN CONNECTION WITH:


 


(A)                                  A BREACH OF ANY OF THE PROVISIONS,
REPRESENTATIONS OR WARRANTIES UNDERTAKEN BY LICENSEE IN THIS AGREEMENT,

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


(B)                                 ANY INFRINGEMENT OF A THIRD PARTY’S
PROPRIETARY RIGHTS AS A RESULT OF THE DESIGN, DEVELOPMENT, ADVERTISING,
MARKETING, SALE OR USE OF THE LICENSED PRODUCTS OR THE MARKETING MATERIALS,


 


(C)                                  ANY CLAIMS ALLEGING A DEFECT, FAILURE TO
WARN, BODILY INJURY (INCLUDING DEATH) OR OTHER PERSONAL OR PROPERTY DAMAGE
ARISING OUT OF, OR IN CONNECTION WITH, THE DESIGN, DEVELOPMENT, ADVERTISING,
MARKETING, SALE OR USE OF ANY OF THE LICENSED PRODUCTS, AND


 


(D)                                 ANY APPLICABLE CIVIL OR CRIMINAL ACTIONS
RELATING TO THE DESIGN, DEVELOPMENT, ADVERTISING, MARKETING, SALE OR USE OF THE
LICENSED PRODUCTS OR THE MARKETING MATERIALS.


 

NCL and LICENSEE shall give prompt Notice to the other of any indemnified claim
under this Section 10.1.  With respect to any third party claim subject to this
indemnity clause, LICENSEE, as indemnitor, shall have the right to select
counsel and to control the defense and/or settlement thereof NCL may, at its own
expense, participate in such action or proceeding with counsel of its own
choice. LICENSEE shall not enter into any settlement of any such claim in which
(i) NCL has been named as a party, or (ii) claims relating to the Intellectual
Property Rights have been asserted, without NCL’s prior written consent. NCL
shall provide reasonable assistance to LICENSEE in its defense of any such
claim.

 


10.2                           LICENSEE’S INSURANCE. LICENSEE SHALL, AT ITS OWN
EXPENSE, OBTAIN A COMPREHENSIVE POLICY OF GENERAL LIABILITY INSURANCE (INCLUDING
COVERAGE FOR ADVERTISING INJURY AND PRODUCT LIABILITY CLAIMS) FROM A RECOGNIZED
INSURANCE COMPANY. SUCH POLICY OF INSURANCE SHALL BE IN AN AMOUNT OF NOT LESS
THAN THE EQUIVALENT OF [***] ON A PER-OCCURRENCE BASIS AND SHALL PROVIDE FOR
ADEQUATE PROTECTION AGAINST ANY SUITS, CLAIMS, LOSS OR DAMAGE BY THE LICENSED
PRODUCTS. SUCH POLICY SHALL NAME NCL AS AN ADDITIONAL INSURED AND SHALL SPECIFY
THAT IT MAY NOT BE CANCELED WITHOUT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO
NCL. A CERTIFICATE OF INSURANCE SHALL BE PROVIDED TO NCL NOT LATER THAN THE DATE
OF THE INITIAL ORDER OF LICENSED PRODUCTS UNDER THIS AGREEMENT OR WITH’N 60 DA S
OF THE EFFECTIVE DATE OF THIS AGREEMENT, WHATEVER DATE OCCURS LATER. IF LICENSEE
FAILS TO MAINTAIN SUCH INSURANCE AT ANY TIME DURING THE TERM AND FOR A PERIOD OF
TWO (2) YEARS THEREAFTER, NCL MAY SECURE SUCH INSURANCE AT LICENSEE’S EXPENSE.


 


10.3                           SUSPENSION OF PRODUCTION. IN THE EVENT NCL DEEMS
ITSELF AT RISK WITH RESPECT TO ANY CLAIM, ACTION O’ PRACECDIZIG UNDER THIS
SCCTIUN 1-0, NCL MAY, AT ITS SOLE UPTION, SUSPEND PRODUCTION, DELIVERY OR ORDER
ACCEPTANCE FOR ANY LICENSED PRODUCTS, IN WHOLE OR IN PART, PENDING RESOLUTION OF
SUCH CLAIM, ACTION OR PROCEEDING.


 

11.                               PROTECTION OF PROPRIETARY RIGHTS

 


11.1                           JOINT ACTIONS AGAINST INFRINGERS. LICENSEE AND
NCL MAY AGREE TO JOINTLY PURSUE CASES OF INFRINGEMENT INVOLVING OF THE LICENSED
PRODUCTS, AS SUCH LICENSED PRODUCTS WILL CONTAIN PROPRIETARY RIGHTS OWNED BY
EACH OF THEM. UNLESS THE PARTIES OTHERWISE AGREE, OR UNLESS THE RECOVERY IS
EXPRESSLY ALLOCATED BETWEEN THEM BY THE COURT, IN THE EVENT OF SUCH AN ACTION,
ANY RECOVERY SHALL BE USED FIRST TO REIMBURSE LICENSEE AND NCL FOR THEIR
RESPECTIVE REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN BRINGING SUCH
ACTION, PRO RATA, AND ANY REMAINING RECOVERY

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


SHALL BE DISTRIBUTED TO LICENSEE AND NCL, PRO RATA, BASED UPON THE FEES AND
COSTS INCURRED IN BRINGING SUCH ACTION.


 


11.2                           ACTIONS BY LICENSEE. LICENSEE, WITHOUT THE
CONSENT OF NCL, MAY BRING ANY ACTION OR PROCEEDING RELATING TO AN INFRINGEMENT
OR POTENTIAL INFRINGEMENT OF LICENSEE’S PROPRIETARY RIGHTS IN THE LICENSED
PRODUCTS. LICENSEE SHALL MAKE REASONABLE EFFORTS TO INFORM NCL OF SUCH ACTIONS
IN A TIMELY MANNER. LICENSEE WILL HAVE THE RIGHT TO RETAIN ALL PROCEEDS IT MAY
DERIVE FROM ANY RECOVERY IN CONNECTION WITH SUCH ACTIONS.


 


11.3                           ACTIONS BY NCL. NCL, WITHOUT THE CONSENT OF
LICENSEE, MAY BRING ANY ACTION OR PROCEEDING RELATING TO AN INFRINGEMENT OR
POTENTIAL INFRINGEMENT OF NCL’S INTELLECTUAL PROPERTY RIGHTS IN THE LICENSED
PRODUCTS. NCL SHALL MAKE REASONABLE EFFORTS TO INFORM LICENSEE OF SUCH ACTIONS
IN A TIMELY MANNER. NCL WILL HAVE THE RIGHT TO RETAIN ALL PROCEEDS IT MAY DERIVE
FROM ANY RECOVERY IN CONNECTION WITH SUCH ACTIONS.


 

12.                               ASSIGNMENT

 


12.1                           NO ASSIGNMENT BY LICENSEE. THIS AGREEMENT IS
PERSONAL TO LICENSEE AND MAY NOT BE SOLD, ASSIGNED, DELEGATED, SUBLICENSED OR
OTHERWISE TRANSFERRED OR ENCUMBERED, IN WHOLE OR IN PART, WITHOUT NCL’S PRIOR
WRITTEN CONSENT, [***].  IN THE EVENT OF AN ASSIGNMENT OR OTHER TRANSFER IN
VIOLATION OF THIS AGREEMENT, NCL SHALL HAVE THE UNQUALIFIED RIGHT TO IMMEDIATELY
TERMINATE THIS AGREEMENT WITHOUT FURTHER OBLIGATION TO LICENSEE.


 


12.2                           ASSIGNMENT BY OPERATION OF LAW. IN THE EVENT OF
AN ASSIGNMENT OF THIS AGREEMENT BY OPERATION OF LAW, LICENSEE SHALL, NOT LATER
THAN THIRTY (30) DAYS THEREAFTER, GIVE NOTICE AND SEEK CONSENT THERETO FROM NCL.
SUCH NOTICE SHALL DISCLOSE THE NAME OF THE ASSIGNEE, THE EFFECTIVE DATE AND THE
NATURE AND EXTENT OF THE ASSIGNMENT. AN ASSIGNMENT BY OPERATION OF LAW INCLUDES,
BUT IS NOT LIMITED TO: (A) A MERGER OF LICENSEE INTO ANOTHER BUSINESS ENTITY OR
A MERGER OF ANOTHER BUSINESS ENTITY INTO LICENSEE, (B) THE SALE, ASSIGNMENT OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF LICENSEE TO A THIRD PARTY,
(C) THE SALE, ASSIGNMENT OR TRANSFER TO A THIRD PARTY OF ANY OF T.ICFNSF.F’S
PROPRIETARY RIGHTS WHICH ARE USED IN THE DEVELOPMENT OF OR ARE OTHERWISE
INCORPORATED INTO ANY LICENSED PRODUCTS, OR (D) THE SALE, ASSIGNMENT OR TRANSFER
OF ANY OF LICENSEE’S STOCK RESULTING IN THE ACQUIRER HAVING MANAGEMENT POWER
OVER OR VOTING CONTROL OF LICENSEE. FOLLOWING THE LATER OF: (I) SUCH AN
ASSIGNMENT BY OPERATION OF LAW, OR (II) RECEIPT OF NOTICE THEREFOR, NCL SHALL
HAVE THE UNQUALIFIED RIGHT FOR A PERIOD OF NINETY (90) DAYS TO IMMEDIATELY
TERMINATE THIS AGREEMENT WITHOUT FURTHER OBLIGATION TO LICENSEE.


 


12.3                           NON-DISCLOSURE OBLIGATION. IN NO EVENT SHALL
LICENSEE DISCLOSE OR ALLOW ACCESS TO NCL’S CONFIDENTIAL INFORMATION PRIOR TO OR
UPON THE OCCURRENCE OF AN ASSIGNMENT, WHETHER BY OPERATION OF LAW OR OTHERWISE,
UNLESS AND UNTIL NCL GIVES ITS WRITTEN CONSENT TO SUCH DISCLOSURE.


 

13.                               TERM AND TERMINATION

 


13.1                           TERM.  THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND CONTINUE FOR THE TERM, UNLESS EARLIER TERMINATED AS PROVIDED
FOR HEREIN.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


13.2                           DEFAULT OR BREACH.  IN THE EVENT THAT EITHER
PARTY IS IN DEFAULT OR COMMITS A MATERIAL BREACH OF THIS AGREEMENT WHICH IS NOT
CURED WITHIN THIRTY (30) DAYS AFTER NOTICE THEREOF, THEN THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE ON THE DATE SPECIFIED IN SUCH NOTICE.


 


13.3                           BANKRUPTCY.  AT NCL’S OPTION, THIS AGREEMENT MAY
BE TERMINATED IMMEDIATELY AND WITHOUT NOTICE IN THE EVENT THAT LICENSEE: (A)
MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS, (B) BECOMES INSOLVENT, (C)
FILES A VOLUNTARY PETITION FOR BANKRUPTCY, (D) ACQUIESCES TO ANY INVOLUNTARY
BANKRUPTCY PETITION, (E) IS ADJUDICATED AS A BANKRUPT, OR (F) CEASES TO DO
BUSINESS.


 


13.4                           TERMINATION OTHER THAN BY BREACH.  UPON (A) THE
EXPIRATION OF THIS AGREEMENT, (B) ITS TERMINATION OTHER THAN BY LICENSEE’S
BREACH, OR (C) TERMINATION OF THIS AGREEMENT BY NCL AFTER ONE HUNDRED TWENTY
(120) DAYS, NOTICE TO LICENSEE IN THE EVENT NCL REASONABLY BELIEVES THAT
LICENSEE HAS DEVELOPED, MARKETED, OR SOLD A PRODUCT THAT INFRINGES ANY
INTELLECTUAL PROPERTY RIGHT OF NCL OR NOA ANYWHERE IN THE WORLD (PROVIDED THAT
IF THE PARTIES ARE ABLE TO RESOLVE SUCH ALLEGED INFRINGEMENT WITHIN SUCH 120-DAY
PERIOD, SUCH TERMINATION SHALL NOT TAKE EFFECT), LICENSEE SHALL HAVE A PERIOD OF
[***] TO SELL ANY UNSOLD LICENSED PRODUCTS. ALL LICENSED PRODUCTS IN LICENSEE’S
CONTROL FOLLOWING THE EXPIRATION OF SUCH SELL-OFF PERIOD SHALL BE DESTROYED BY
LICENSEE WITHIN [***] AND PROOF OF SUCH DESTRUCTION (CERTIFIED BY AN OFFICER OF
LICENSEE) SHALL BE PROVIDED TO NCL.


 


13.5                           TERMINATION BY LICENSEE’S BREACH.  IF THIS
AGREEMENT IS TERMINATED BY NCL AS A RESULT OF A BREACH OF ITS TERMS AND
CONDITIONS BY LICENSEE, LICENSEE SHALL IMMEDIATELY CEASE ALL DISTRIBUTION,
ADVERTISING, MARKETING OR SALE OF ANY LICENSED PRODUCTS. ALL LICENSED PRODUCTS
IN LICENSEE’S CONTROL AS OF THE DATE OF SUCH TERMINATION SHALL BE DESTROYED BY
LICENSEE WITHIN TEN (10) DAYS AND PROOF OF SUCH DESTRUCTION (CERTIFIED BY AN
OFFICER OF LICENSEE) SHALL BE PROVIDED TO NCL.


 


13.6                           BREACH OF NDA OR OTHER NCL LICENSE AGREEMENTS.
 AT NCL’S OPTION, ANY BREACH BY LICENSEE OF: (A) THE NDA, OR (B) ANY OTHER
LICENSE AGREEMENT BETWEEN NCL AND LICENSEE RELATING TO THE DEVELOPMENT OF GAMES
FOR ANY OF NCL’S VIDEO GAME SYSTEMS WHICH IS NOT CURED WITHIN THE TIME PERIOD
FOR CURE ALLOWED UNDER THE APPLICABLE AGREEMENT, SHALL BE CONSIDERED A MATERIAL
BREACH OF THIS AGREEMENT ENTITLING NCL TO TERMINATE THIS AGREEMENT IN ACCORDANCE
WITH SECTION 13.5 HEREIN.


 


13.7                           NO FURTHER USE OF THE INTELLECTUAL PROPERTY
RIGHTS.  UPON EXPIRATION AND/OR TERMINATION OF THIS AGREEMENT, LICENSEE SHALL
CEASE ALL USE OF THE INTELLECTUAL PROPERTY RIGHTS FOR ANY PURPOSE, EXCEPT AS MAY
BE REQUIRED IN CONNECTION WITH THE SALE OF LICENSED PRODUCTS AUTHORIZED UNDER
SECTION 13.4 HEREIN. LICENSEE SHALL, WITHIN THIRTY (30) DAYS THEREAFTER, RETURN
OR DESTROY ALL GUIDELINES, WRITINGS, DRAWINGS, MODELS, DATA, TOOLS AND OTHER
MATERIALS AND THINGS IN LICENSEE’S POSSESSION OR IN THE POSSESSION OF ANY PAST
OR PRESENT EMPLOYEE, AGENT OR CONTRACTOR RECEIVING THE INFORMATION THROUGH
LICENSEE, WHICH CONSTITUTE OR RELATE TO OR DISCLOSE ANY CONFIDENTIAL
INFORMATION, WITHOUT MAKING COPIES OR OTHERWISE RETAINING ANY SUCH INFORMATION.
PROOF OF ANY DESTRUCTION SHALL BE CERTIFIED BY AN OFFICER OF LICENSEE AND
PROMPTLY PROVIDED TO NCL.


 


13.8                           TERMINATION BY NCL’S BREACH.  IT THIS AGREEMENT
IS TERMINATED BY LICENSEE AS A RESULT OF A MATERIAL BREACH OF ITS TERMS OR
CONDITIONS BY NCL, LICENSEE MAY CONTINUE TO SELL

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


THE LICENSED PRODUCTS IN THE TERRITORY UNTIL THE EXPIRATION OF THE TERM, AT
WHICH TIME THE PROVISIONS OF SECTION 13.4 SHALL APPLY.


 

14.                               GENERAL PROVISIONS

 


14.1                           COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS.
LICENSEE SHALL AT ALL TIMES COMPLY WITH APPLICABLE LAWS, REGULATIONS AND ORDERS
IN THE COUNTRIES OF THE TERRITORY RELATING TO OR IN ANY WAY AFFECTING THIS
AGREEMENT AND LICENSEE’S PERFORMANCE UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE EXPORT LAWS AND REGULATIONS OF ANY COUNTRY WITH JURISDICTION
OVER THE LICENSED PRODUCTS AND/OR EITHER PARTY. LICENSEE SHALL NOT MARKET,
DISTRIBUTE, OR SELL THE GAME AND/OR GAME CARTRIDGES IN ANY COUNTRY IN THE
TERRITORY IN WHICH SUCH MARKETING, DISTRIBUTION OR SALE WOULD VIOLATE ANY
APPLICABLE LAWS, REGULATIONS OR ORDERS OF SUCH COUNTRY.


 


14.2                           FORCE MAJEURE. NEITHER PARTY SHALL BE IIABLE FOR
ANY BREACH OF THIS AGREEMENT OCCASIONED BY ANY CAUSE BEYOND THE REASONABLE
CONTROL OF SUCH PARTY, INCLUDING GOVERNMENTAL ACTION, WAR, RIOT OR CIVIL
COMMOTION, FIRE, NATURAL DISASTER, LABOR DISPUTES, RESTRAINTS AFFECTING SHIPPING
OR CREDIT, DELAY OF CARRIERS, INADEQUATE SUPPLY OF SUITABLE MATERIALS OR ANY
OTHER CAUSE WHICH COULD NOT WITH REASONABLE DILIGENCE BE CONTROLLED OR PREVENTED
BY THE PARTIES. IN THE EVENT OF MATERIAL SHORTAGES, INCLUDING SHORTAGES OF
MATERIALS OR PRODUCTION FACILITIES NECESSARY FOR PRODUCTION OF THE LICENSED
PRODUCTS, NCL RESERVES THE RIGHT TO ALLOCATE SUCH RESOURCES AMONG ITSELF AND ITS
LICENSEES.


 


14.3                           RECORDS AND AUDIT. DURING THE TERM AND FOR A
PERIOD OF [***] THEREAFTER, LICENSEE AGREES TO KEEP ACCURATE, COMPLETE AND
DETAILED RECORDS RELATED TO THE DEVELOPMENT AND SALE OF THE LICENSED PRODUCTS
AND THE MARKETING MATERIALS. UPON [***] NOTICE TO LICENSEE, NCL MAY, AT ITS
EXPENSE, ARRANGE FOR A THIRD PARTY TO AUDIT LICENSEE’S RECORDS, REPORTS AND
OTHER INFORMATION RELATED TO LICENSEE’S COMPLIANCE WITH THIS AGREEMENT.


 


14.4                           WAIVER, SEVERABILITY, INTEGRATION, AND AMENDMENT.
THE FAILURE OF A PARTY TO ENFORCE ANY PROVISION OF THIS AGREEMENT SHALL NOT BE
CONSTRUED TO BE A WAIVER OF SUCH PROVISION OR OF THE RIGHT OF SUCH PARTY TO
THEREAFTER ENFORCE SUCH PROVISION. IN THE EVENT THAT ANY TERM, CLAUSE OR
PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED TO BE OR ADJUDGED INVALID, VOID
OR UNENFORCEABLE, SUCH TERM, CLAUSE OR PROVISION SHALL BE CONSTRUED AS SEVERED
FROM THIS AGREEMENT, AND THE REMAINING TERMS, CLAUSES AND PROVISIONS SHALL
REMAIN IN EFFECT. TOGETHER WITH THE NDA, THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF ALL PRIOR
NEGOTIATIONS, REPRESENTATIONS, AGREEMENTS AND UNDERSTANDINGS ARE MERGED INTO,
EXTINGUISHED BY AND COMPLETELY EXPRESSED BY THIS AGREEMENT AND THE NDA.  ANY
AMENDMENT TO THIS AGREEMENT SHAL BE IN WRITING, SIGNED BY BOTH PARTIES.


 


14.5                           SURVIVAL. IN ADDITION TO THOSE RIGHTS SPECIFIED
ELSEWHERE IN THIS AGREEMENT THAT MAY REASONABLY BE INTERPRETED OR CONSTRUED AS
SURVIVING, THE RIGHTS AND OBLIGATIONS SET FORTH IN SECTIONS 3, 8, 9, 10, 13 AND
14, SHALL-SURVIVE ANY EXPIRATION OR TERMINATION OF THIS AGREEMENT TO THE DEGREE
NECESSARY TO PERMIT THEIR COMPLETE FULFILMENT OR DISCHARGE.


 


14.6                           GOVERNING LAW AND VENUE. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF JAPAN. ANY LEGAL ACTION (INCLUDING JUDICIAL AND
ADMINISTRATIVE PROCEEDINGS) WITH RESPECT TO ANY MATTER ARISING UNDER OR GROWING
OUT OF THIS AGREEMENT, SHALL BE BROUGHT ONLY IN THE KYOTO

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 


DISTRICT COURT. EACH PARTY HEREBY CONSENTS TO THE JURISDICTION AND VENUE OF SUCH
COURT FOR SUCH PURPOSES.


 


14.7                           INJUNCTIVE RELIEF. LICENSEE ACKNOWLEDGES THAT IN
THE EVENT OF ITS BREACH OF THIS AGREEMENT, NCL SHALL BE ENTITLED TO SEEK
INJUNCTIVE OR OTHER SIMILAR RELIEF IN ADDITION TO ANY ADDITIONAL RELIEF THAT MAY
BE AVAILABLE.


 


14.8                           ATTORNEYS’ FEES. IN THE EVENT IT IS NECESSARY FOR
EITHER PARTY TO THIS AGREEMENT TO UNDERTAKE LEGAL ACTION TO ENFORCE OR DEFEND
ANY ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PREVAILING PARTY IN
SUCH ACTION SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ALL REASONABLE
ATTORNEYS’ FEES, COSTS AND EXPENSES RELATING TO SUCH LEGAL ACTION OR ANY APPEAL
THEREFROM.


 


14.9                           EXPANSION OF RIGHTS. NCL MAY EXPAND THE RIGHTS
GRANTED TO LICENSEE UNDER THIS AGREEMENT BY PROVIDING WRITTEN NOTICE OF SUCH
EXPANSION OF RIGHTS TO LICENSEE AND WITHOUT HAVING TO ENTER INTO A WRITTEN
ADDENDUM TO THE PRESENT AGREEMENT WITH LICENSEE.


 


14.10                     DELEGATION OF DUTIES. NCL, AT ITS OPTION, MAY DELEGATE
ITS DUTIES UNDER THE PRESENT AGREEMENT TO A WHOLLY OWNED SUBSIDIARY. TO THE
EXTENT NECESSARY FOR THE PARTIES TO CARRY OUT THEIR DUTIES UNDER THIS AGREEMENT,
NCL SHALL PROVIDE NOTICE TO LICENSEE OF ANY SUCH DELEGATION, INCLUDING TO WHOM
AT NCL’S WHOLLY OWNED SUBSIDIARY COMMUNICATIONS FROM LICENSEE UNDER THIS
AGREEMENT MAY BE DIRECTED. ALSO IN THE EVENT OF A DELEGATION BY NCL, THE
PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO GOVERN THE RELATIONSHIP BETWEEN
NCL AND LICENSEE AND SHALL GOVERN THE RELATIONSHIP BETWEEN NCL’S SUBSIDIARY AND
LICENSEE, SUBJECT TO ANY AMENDMENTS OR MODIFICATIONS TO THIS AGREEMENT WHICH
SUCH SUBSIDIARY AND LICENSEE MAY AGREE TO IN THEIR RELATIONSHIP. NCL SHALL
REMAIN OBLIGATED UNDER THE PRESENT AGREEMENT FOR THE PERFORMANCE OF NCL’S DUTIES
BY NCL’S SUBSIDIARY.


 


14.11                     COUNTERPARTS AND SIGNATURE BY FACSIMILE. THIS
AGREEMENT MAY BE SIGNED IN COUNTERPARTS, WHICH SHALL TOGETHER CONSTITUTE A
COMPLETE AGREEMENT. A SIGNATURE TRANSMITTED BY FACSIMILE SHALL BE CONSIDERED AN
ORIGINAL FOR PURPOSES OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the dates
set forth below.

 

NCL:

LICENSEE:

Nintendo Co., Ltd.

Activision, Inc.

 

 

By:

 

 

By:

/s/ George Rose

 

 

George Rose

President

 

General Counsel & Sr. Vice President

 

 

Date:

4/28/2005

 

Date:

4/7/2005

 

 

 

LICENSEE:

 

Activision UK, Ltd.

 

 

 

By:

/s/ George Rose

 

 

George Rose

 

 

Director

 

 

 

Date:

4/7/2005

 

 

 

LICENSEE:

 

ATVI France, S.A.R.L.

 

 

 

By:

/s/ Patrick Chachuat

 

 

Patrick Chachuat

 

 

Director

 

 

 

Date:

/s/ 4/11/2005

 

 

 

LICENSEE:

 

Activision GmbH

 

 

 

By:

/s/ George Rose

 

 

George Rose

 

 

Managing Director

 

 

 

Date:

4/7/2005

 

 

 

LICENSEE:

 

Activision Pty, Ltd.

 

 

 

By:

/s/ George Rose

 

 

George Rose

 

 

Director

 

 

 

Date:

4/7/2005

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Attachments:

Annex A – Guidelines on Ethical Content

Annex B – Trademark samples

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

Annex A

 

Guidelines on Ethical Content

 

The following Guidelines on Ethical Content are presented, for assistance in the
development of Games by defining the types of the theme inconsistent with NCL’s
corporate philosophy. Exceptions may be made when necessary to maintain the
integrity of the Game or the Game’s theme. Games shall not:

 

(a)                                  contain sexually explicit content including
but not limited to nudity, rape, sexual intercourse and sexual touching; for
instance, NCL does not allow bare-breasted women in Games, however, mild
displays of affection such as kissing or hugging are acceptable;

 

(b)                                 contain language or depictions which
specifically denigrate members of any race, gender, ethnicity, religion er
political group;

 

(c)                                  depict gratuitous or excessive blood or
violence. NCL does not permit depictions of animal cruelty or torture;

 

(d)                                 depict verbal or physical spousal or child
abuse;

 

(e)                                  permit racial, gender, ethnic, religious or
political stereotypes; for example, religious symbols such as crosses will be
acceptable when fitting into the theme of the Game and not promoting a specific
religious denomination;

 

(f)                                    use profanity, obscenity or incorporate
language or gestures that are offensive by prevailing public standards and
tastes; and

 

(g)                                 promote the use of illegal drugs, smoking
materials, tobacco and/or alcohol; for example NCL does not allow an unnecessary
beer or cigarette advertisement anywhere in a Game; however, Sherlock Holmes
smoking a pipe would be acceptable as it fits the theme of the Game.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL

 

ANNEX B

 

[LOGOS]

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

21

--------------------------------------------------------------------------------